Citation Nr: 1412044	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-18 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to VA dependency and indemnity compensation based on service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Appellant and her niece



ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1942 to September 1945.  The appellant is the Veteran's surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). 

The appellant appeared at a hearing before the undersigned in May 2011.  A transcript of the hearing is in the Veteran's file.

Most recently, the Board in a November 2013 decision reopened the claim and remanded it for further development, including a VA opinion.  For the reasons detailed below, the Board finds that the February 2014 opinion is not adequate for resolution of this case, and that a new opinion is required.  Therefore, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2013, the Board remanded the appeal to obtain a medical opinion as to the relationship, if any, between the Parkinson's disease which the death certificate lists as a significant condition contributing to death and the Veteran's military service.  While the post-remand record shows that VA obtained the requested opinion in February 2014, the Board finds the opinion inadequate.  

The Board has reached this conclusion because, while the examiner opined that the Veteran's Parkinson's disease was not related to service because there were no reports of events in service that would predispose him to the subsequent development of Parkinson's disease, the opinion did not comment on the significance, if any, of the 1945 service treatment records that document an anxiety related tremor.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  The Board has also reached this conclusion because, while the examiner reported that the Veteran was first noted to have a tremor of the fingers in 1951, the post-service treatment record first document a problem moderate tremors of the hands and arms at a December 1948 examination.  Id.

Therefore, the Board finds that a Remand to obtain an addendum to the February 2014 opinion, which addendum takes into account the 1945 service treatment record and 1951 examination, is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied the Board itself errs in failing to ensure compliance). 

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  Obtain an addendum to the February 2014 VA opinion from the same doctor or another qualified neurologist if he is not available.  The entire claim file (i.e. the paper claim file and any medical records contained in Virtual VA, CAPRI, AMIE, and VBMS) must be made available for reviewed by the physician.  If the physician does not have access to Virtual VA or VBMS, any relevant treatment records contained in the electronic file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the physician for review.  After a review of the record on appeal, the physician is to thereafter provide answers to the following questions:

(a)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's Parkinson's disease was related to service or had continued since service?

(b) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's Parkinson's disease caused or contributed substantially or materially to his death?

In providing the answers to the above questions, the examiner must acknowledge and comment on the 1945 service treatment record that documented an anxiety related tremor as well as that the December 1948 examination that noted moderate tremors of the hands and arms. 

In providing the answers to the above questions, the examiner should not rely on negative evidence as the sole bases for an opinion.

If the answers to the above questions cannot be rendered without resorting to speculation, the physician must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record (i.e. additional facts are required).  If additional facts are required, the physician should attempt to obtain these facts and then provide the requested opinions.

A complete rationale with citation to relevant evidence, including service treatment records, should be provided for each answer to the above questions.

2.  After undertaking any other needed development, readjudicate the claim.  If the benefit sought on appeal is not granted, the appellant should be provided a supplemental statement of the case (SSOC) that includes notice of all relevant laws and regulations as well as citation to all evidence received since the most recent SSOC.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

